UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 23, 2007 ————— ENERGY PARTNERS, LTD. (Exact name of registrant as specified in its charter) ————— Delaware 001-16179 72-1409562 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification No.) 201 St. Charles Avenue, Suite 3400 New Orleans, Louisiana70170 (Address of principal executive offices) (504)569-1875 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) ————— Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure On April 23, 2007, Energy Partners, Ltd. (“EPL” or “the Company”) issued a press release entitled “EPL Announces Preliminary Results of Equity Self-Tender Offer; EPL Closes Private Placement of $450 Million of Senior Unsecured Notes, Refinances Revolving Credit Facility, and Purchases Senior Notes Due 2010.”A copy of the press release is attached as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. Exhibit.The following exhibit is furnished herewith: Exhibit No. Description 99.1 Press Release dated April 23, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: April 24, 2007 ENERGY PARTNERS, LTD. By:/s/ John H. Peper John H. Peper Executive Vice President, General Counsel and Corporate Secretary
